                                  (
                                                                      )\                               rl




McCORRISTON MILLER MUKAI MacKINNON r.rp                                     'tflt?ffiffi'
ROBERT G.      KLEIN          #II92.A                                      2010lllR   -6   Pll 3: 23
KURT W.       KLEIN          #10357.0
500 Ala Moana Boulevard
Five Waterfront Plaza,4th Floor
Honolulu, Hawai'i 968 I 3
Telephone: (808) 529-7300
Facsimile: (808) 524-8293
E-Mail: klein@m4law.com ;
            Iovk@m4lctrv.co,t,

Attomeys for Plaintiff
GAURAV THAKRAL, M.D.

                           IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                       STATE OF HAWAI'I

 GAURAV THAKRAL, M.D                             )   crvrl No.   l8-l-0144-01
                                                 )   (Declaratory Judgment)
                     Plaintiff,                  )
                                                 )   FIRST AMENDED COMPLATNT FOR
            vs.                                  )   DECLARATORY AND INJUNCTIVE
                                                 )   RELIEF, BREACH OF CONTRACT, AND
 HAWAI' I RESIDENCY PROGRAMS,                    )   DAMAGES; SUMMONS
 TNC.; UNIVERSITY OF  HAWAI.I; JOHN              )
 DOES l-20; JANE DOES l-20; DOE                  )
 ENTITIES l-20; and DOE                          )
 GOVERNMENTAL ENTITIES I.20,                     )
                                                 )
                     Defendants                  )
                                                 )

         FIRST AMENDED COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF. BREACH OF CONTRACT. AND DAMAGES

           comes now Plaintiff GAURAV THAKRAL, M.D., by and through his attomeys,

McConistcin Miller Mukai MacKinnon LLP, and for his First Amended Complaint against

Defendants        HAwAI'l RESIDENCY PRoGRAMS,INC.; LJNIVERSITY oF HAWAI'I; J9HN

DOES l-20; JANE DOES l-20; DOE ENTITIES l-20; and DOE GOVERNMENTAL LJNITS

l-20, and hereby alleges and avers as follows:



371430.2                              EXHIBIT "1"
t                                     !:                                        t.




                                                    PARTIES

               l.   At all times relevant herein, Plaintiff GAURAV THAKRAL, M.D. ("Plaintiff')

    was a resident of the City and County of Honolulu, State of Hawai'i.

               2.   At all times relevant herein, Defendant HAWAI'I RESIDENCY PROGRAMS,

    lNC. ("HRP"), was a domestic nonprofit corporation with its principal place of business in the

    City and County of Honolulu, State of Hawai'i.

               3.   At all times relevant herein, Defendant UNIVERSITY OF HAWAI'I ("UH") is

    an agency of the State of Hawai'i established by Article     X, Section 5 of the Hawai'i       State

    Constitution.

               4.   Defendants JOHN DOES l-20, JANE DOES 1-20, DOE ENTITIES l-20 and

    DOE GOVERNMENTAL UNITS l-20 are fictitiously-named persons or entities whose

    identities, capacities or involvement in the subject matter of this case are presently unknown but

    who are believed to be responsible in some matter for the claims asserted by Plaintiff herein as

    agents, owners, assignees, delegates, successors, employees, shareholders, affiliates, subsidiaries,

    alter egos, partners, co-participants, or other representatives of the named Defendants or

    otherwise stand in such relationship rvith Defendants, or participated in such conduct therewith

    as to be liable to   Plaintiff for the claims asserted herein. Plaintiff has conducted   a   diligent

    inquiry as to the identities, capacities and involvement of the Doe Defendants fictitiously named

    in this paragraph, but is unable at this time to ascertain such matters with the requisite certainty

    to name them in this First Amended Complaint (hereinafter, HRP and UH, and the fictitiously

    named Doe Defendants are collectively refened to as "Defendants").




    373450.2                                             2
                                  (                                            (

                                      JURISDICTION AND VENUE

           5.       All matters described in this First Amended Complaint,     and the claims for   relief

herein, arose in the County of Hawai'i, State of Hawai'i, and thus venue is proper in this Court

pursuant to Hawai'i Revised Statutes ("HRS") Sections 603-21.5,603-21.9,603-36(5),632-1,

and Article I, Section 5 of the Hawai'i State Constitution.

                                 FACTS COMMON TQ:{LL_COUNTS

           6.       On or about April 21,2016, Plaintiff and HRP entered into an agreement

('Agreement"), wherein HRP agreed to accept Plaintiff         as a   Level 2 Resident in the University

of Hawai'i Pathology Residency Training Program ("UH Residency Program") for the period

beginning on July 1,2016 and ending on June 30,2017.

           7.       As set forth in the Agreement, Plaintiff was to be compensated annually in the

amount of $55,777.00.

           8.       Plaintiff was employed by HRP in accordance with the policies and procedures          of
the University of Hawai'i John A. Burns School of Medicine ("JABSOM") and the Accreditation

council for Graduate Medical Education ("ACGME").

           9.       The parties agreed that the ACGME Sponsoring Institution for the UH Residency

Program is JABSOM and that "JABSOM has sole authority and responsibility for all academic

decisions for all [r]esidents in all of its GME Programs , in accordance with all ACGME

requirements."

           10.      Pursuant to the Agreement,   Plaintiff s day-to-day supervision was overseen by the

UH Residency Program Director appointed by JABSOM.

           I   l.   For all relevant periods described herein, the UH Residency Program Director is

Amy Powers, M.D. ("Dr. Powers").



373450,2                                              3
                                                                              ('


           12.      Dr. Powers, in her discretion, has the power to impose sanctions upon Plaintiff

under the Agreement.

           13.      Similarly, HRP,   as employer, has the power   to impose sanctions for non-academic

conduct, as well as further sanctions which are a consequence of the academic sanctions imposed

upon Plaintiff by the UH Residency Program, including permanent dismissal.

           14.      In the event a sanction is imposed, Plaintiff may, pursuant to the Agreement,

invoke grievance rights described in the HRP and JABSOM Grievance Policy ("U[VHRP

Grievance Policy").

           15.      On or about October 24,2016, Defendants issued Plaintiff an Academic Notice

("Academic Notice") due to his "overall academic performance and the results of [his] Targeted

Mentorship," indicating that his performance was oosubstandard."

           16.      Plaintiff participated in remediation with the intent of improving his performance.

           17   .   In or about late November 201 6, Plaintiff sought out the professional services   of
Karen A. Tyson, Psy.D. ("Dr. Tyson") for a neuropsychological evaluation to examine          Plaintifls

perceived difficulty with memory and test anxiety.

           18.      In her January 11,2017 report, Dr. Tyson diagnosed Plaintiff as having

"[s]pecific leaming disorder with impairment in reading, dyslexia, anxiety, and stressors caused

by high academic and professional demands."

           19.      From about January to March 20lT,Plaintiff disclosed his disability to

Defendants multiple times.

           20.      Nevertheless, on or about March 17,2017, Defendants issued Plaintiff a Notice      of

Prospective Dismissal ("First Notice").




373450.2                                              4
           21.      The First Notice, which was signed by Dr, Powers, indicates that the Clinical

Competency Committee ("CCC") had "voted unanimously against further remediation attempts

and to instead discontinue      [Plaintiffs] training, and [Dr. PowersJ accepted the recommendation."

           22.      Dr. Powers noted that "dismissal is warranted."

           23.      Dr. Powers went on to advise that Dr. Thakral "may file a grievance as to this

prospective dismissal" in accordance to the UH/HRP Grievance Policy, but "[Plaintiff] [is] on

leave status until the prospective dismissal becomes a final dismissal, subject to grievance

rights."

           24.      Plaintiff was barred from entering the University Tower except to meet with

Dr. Powers "if requested to do so.'n

           25.      There is nothing in the First Notice that discusses Plaintiff s rights to rejoin the

program in the event that his grievance succeeds.

           26.      On or about March3l,2017, Plaintiff submitted a grievance in accordance to the

UH/HRP Grievance Policy and requested, among other things, reasonable accommodations for

his previously disclosed disability, that the First Notice be set aside, and a hearing.

           27   .   From April to December 2017, the parties discussed the accommodations

Dr. Tyson had recommended.

           28   .   In a follow-up letter to Plaintiff on Novembe r 2l , 2017 , Dr. Powers stated in

response to Dr. Thakral's revelation that he suffers from dyslexia: "the subsequently disclosed

medical information does not warrant revoking the prospective dismissal."

           29.      Dr. Powers further notes that "[t]he Program does not find or state that your

condition constitutes a disability but nevertheless has proceeded with considering potential

accommodations."




373450.2                                               5
                                                                                {

           30.      On or about November 21, 2017, Defendants issued a second notice of dismissal

("Second Notice"), alleging that Plaintiff had not disclosed certain information in his ERAS

application.

           31.      Plaintiff responded to the Second Notice on December 5,2017 insisting that he

had disclosed all required information on this ERAS application.

           32.      Under the UH/HRP Grievance Policy, Plaintiff has a right to a due process

hearing.

           33.      Plaintiff timely asserted his right to grieve the second, unfounded notice of

prospective dismissal and requested that the hearings on both the First Notice and Second Notice

be consolidated.

           34.      The hearing occurred on January 30,2017. Plaintiff did not elect to appear

because the hearing failed to provide for basic fairness nor did it protect his statutory and

constitutional rights.

           35.      The result of the hearing was that Plaintiff was ordered dismissed from the

program.

           36.      If   the dismissal caused by Defendants stands,   Plaintiff s career as a physician will

suffer irreparable harm as his chance of being accepted into a residency program elsewhere to

complete his training would be virtually impossible.

                                                   COI"JNT I
                                     (Violation of Procedural Due Process)

           37   .   Plaintiff re-alleges and hereby incorporates by this reference paragraphs I through

34, inclusive, as if set forth in    full   herein.




373450.2                                               6
           38.      The UH's entanglement with HRP is indisputable. As state actors, there is no

doubt that Defendants must accord Plaintiff constitutional due process protections, which it fails

to provide under the UH/HRP Grievance Policy.

           39.      The UH/HRP Grievance Policy is rife with constitutional infirmities starting with

the fact that Dr. Powers appoints the Hearing Committee and its Chairperson and then is the final

arbiter of their recommendation.

           40.      Where, as here, Dr. Powers     will   be called as a witness in       Plaintiff s grievance

hearing, she cannot be a judge in her own case without depriving Plaintiff of a fair process.

           41.      Dr. Powers has already dismissed one of Plaintiff s defenses, his diagnosis of

dyslexia, a disability requiring reasonable accommodations.

           42.      Accordingly, Plaintiff requested that Dr. Powers be prohibited from any decision-

making role in Plaintiff s future hearing pursuant to the UH/HRP Grievance Policy.

           43   .   On January 29, 2018 (one day prior to the hearing), Defendants refused to comply

with this request in violation of their own policies and procedures which state that:

           "[]f  the Program Director has an actual conflict of interest, an apparent conflict
           of interest, or believes that fundamental fairness suggests recusal or disposition by
           another authority, the Program Director shall forward the matter to the DtO who
           may either decide the grievance or forward it to either the cognizant Department
           Chair or to the Dean, John A. Burns School of Medicine, for resolution,"

           44.      Even   if Dr. Powers is replaced, Plaintiff is still   at sea with a fatally flawed,

unconstitutional process under the UHIHRP Grievance Policy, especially because Defendants

have denied Plaintiff access to his entire personnel record in order to prepare for his defense.

           45,      Section   "T" of the UH/HRP Grievance Policy           states that:

           The Committee may, in rendering its recommendation, consider all matters placed
           before it by the Resident, the Program Representative, or its own members. [t may
           also consider, on its own initiative, the Resident's complete personnel record and
           any pertinent medical or patient records. It may also call such witnesses as it deems


t73450.2                                                  7
                                       {

           appropriate. Each side shall be offered the opportunity to examine and respond to
           such additional evidence if the Committee determines that fundamental fairness so
           requires.

           46.     According to Defendants' counsel, while this policy does not entitle Plaintiff to a

review of his or her personnel file, it permits the Hearing Committee,          if it   chooses, to review the

personnel record and,     "if   the Committee determines that fundamental fairness so requires,"

afford each side the opportunity to examine and respond.

           47.     In other words, it is left to the Hearing Committee:      (l) to decide    whether to even

review any part of the personnel record; and (2) only         if   the Hearing Committee engages in such

review, to then decide whether fundamental fairness requires that the resident and Program

examine and respond to the selected material.

           48.     The fact that Defendants have barred Plaintiff from reviewing his own personnel

file, but the Hearing Committee can freely review it and then determine whether it is fair to allow

Plaintiff to do the same only with respect to the "selected material" deprives him of due process

of law.

           49.     Any evidence, directions, information, etc. that the Hearing Committee receives

that may influence the Hearing Committee's decision and to which Plaintiff has no opportunity

to question is an invalid       ex   parte communication and Plaintiff would have been deprived of a fair

hearing.

           50.     The UI{1HRP Grievance Policy also deprives Plaintiff of the right to be

represented at the hearing by legal counsel.

           51.     Although Plaintiff"may be accompanied at the hearing by an attorney or other

advocate," "such advo.qate may not address the Hearing," under the UH/FIRP Grievance Policy.




3734S0.2                                                 8
                                      {


           52.      On the other hand, the Hearing Committee and the Program both have lawyers

who no doubt participated in the process.

           53.      The UH/HRP Grievance Policy provides as follows: "[t]he Resident and Program

Representative may present witnesses, documents, or other evidence that are material to the

issues to be considered, and may submit oral or written statements concerning any such issues."

           54.      Under the UH/HRP Grievance Policy, the Hearing Committee may receive legal

advice even after the close of the grievance proceedings, without any notice to the Plaintiff.



                                                         COUNT II
                                                     (Breach of Contract)

           55.      Plaintiff re-alleges and hereby incorporates by this reference paragraphs I

through 54, inclusive, as if set forth in fullherein.

           56.      As a result of Defendants' above-described acts, Defendants breached the

Agreement.

           57   .   Plaintiff has to date fully performed his obligations as required by the Agreement,

and is not in default of his obligations under the Agreement.

           58.      As a proximate result of Defendants' breach of the Agreement, Plaintiff has been

damaged in an amount presently unascertained but               will   be proven at trial.

                                                  COIJNT III
                                               (Declaratory Relief;

           59.      Plaintiff re-alleges and hereby incorporates by this reference paragraphs I through

58, inclusive, as    if   set forth in fullherein.

           60.      As a result of the above-described events and circumstances, there is an actual and

continuing controversy between Plaintiff and Defendants regarding his contractual and

constitutionally protected right to a fair grievance hearing.


?73450.2                                                   9
                                 {                                             {

           6l.    A declaratory judgment will terminate the controversy that Defendants have

created by not subjecting Plaintiff to a process that is fundamentally unfair and by refusing to

agree to any of   Plaintiffs proposed amendments to the grievance hearing process.

           62.    Therefore, Plaintiff prays for a declaration that Defendants' UH/HRP Grievance

Policy is an unconstitutional deprivation of his right to due process of law.

                                                COUNT IV
                                            (Injunctive Relief;

           63.    Plaintiff re-alleges and hereby incorporates by this reference paragraphs I through

62, inclusive, as if set forth in full herein.

           64.    If Defendants continue to deny Plaintiff   a fair hearing,   Plaintiff willbe ineparably

harmed for which there is no adequate remedy at law.

           65.    Plaintiff is entitled to a mandatory injunction ordering Defendants to immediately

cease the hearing currently scheduled for January 30, 201 8.

                                       REO-UESTS FOR RELIEE

           WHEREFORE, Plaintiff prays as follows:

           A.     That judgment be entered in favor of Plaintiff and against Defendants as set forth

in the foregoing Counts;

           B.     For a binding declaration by this Court that Defendants' actions in subjecting

Plaintiff to the policies and procedures set forth in the UH/HRP Grievance Policy is

unconstitutional in violation of his right to due process of law, and in breach of his contract;

           C.     That the Court issue a temporary restraining order, preliminary injunction, and/or

a perrnanent injunction preventing Defendants from implementing          Plaintiffs termination from

the Program;




373450.2                                            l0
                                (*i                                       {,

           D.    For an award of general, special, and punitive damages against Defendants in an

amount to be determined at trial;

           E.    That Plaintiff be awarded its reasonable attomey's fees and costs of suit, pre and

post judgment interest; and

           F.    That Plaintiff be awarded such other and further relief as the Court deems just and

proper.

           DATED: Honolulu, Hawai'i, March 6,2018.


                                                 tuA/DV4*.
                                               ROBERT G. KLEIN
                                               KURT W. KLEIN

                                               Attorneys for Plaintiff
                                               GAURAV THAKRAL, M.D




373450.2                                          ll
                                       {                                        {

                           TN   THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                               STATE OF HAWAI'I

 GAURAV THAKRAL, M.D.                                    )   crytl No. t8-l-0t44-01
                                                         )   (Declaratory Judgment)
                      Plaintiff,                         )
                                                         )   SUMMONS
            vs.                                          )
                                                         )
 HAWAI' I RESIDENCY PROGRAMS,                            )
 INC.; I"JNIVERSITY OF HAWAI.I; JOFIN                    )
 DOES l-20;JANE DOES l-20; DOE                           )
 ENTITIES l-20; and DOE                                  )
 GOVERNMENTAL ENTITIES I.20,                             )
                                                         )
                      Defendants.                        )
                                                         )

                                                    suMMgr\s
STATE OF HAWAI'I

TO THE ABOVE-NAMED DEFENDANT(S):

           YOU ARE HER-EBY SUMMONED and required to file with the court and to serve upon

McConiston Miller Mukai MacKinnon LLP, Plaintiffs attorneys, whose address is

Five Waterfront Plaza,4th Floor, 500 Ala Moana Boulevard, Honolulu, Hawai'i 96813, an

answer to the First Amended Complaint which is herewith served upon you, within twenty (20)

days after service of this Summons upon you, exclusive of the day of service.           If you fail to do

so, judgment by default         will   be taken against you for the relief demanded in the First Amended

Complaint.

           Pursuant to Rule 4(b) of the Hawai'i Rules of       Civil Procedure, this Summons shall not be

personally delivered between 10:00 p.m. and 6:00 a.m. on premises not open to the general

public, unless    a   judge of the above-entitled court permits, in writing on this Summons, personal

delivery during those hours.




373450.2
                                 a

                                 I                                       (.




           A failure to obey this Summons may result in an entry of default and default judgment

against the disobeying person or     party.            [iAR 0 6 20tg
           DATED: Honolulu, Hawai'i,


                                                  TTLTTYATA

                                        CLERK OF THE                            COURT




3734SO.2                                           2
